Citation Nr: 1822211	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-42 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a skin condition, to include severe acne, eczema, and blisters, due to exposure to herbicides or a blistering agent.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, son, and daughter


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified before the Board at a February 2018 formal hearing, a transcript of which is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a skin condition as a result of receiving injections of Agent Orange or a blistering agent in between the hand and elbow when he attended Fort McClellan Chemical School. 

The Veteran's service treatment records do not indicate evidence of any complaints or treatment for a skin condition. However, the Veteran's military personnel records indicate that he was awarded a certificate of completion of chemical entry course in July 1966. In addition, the Veteran's record of assignments indicates that his military occupational specialty (MOS) was as a chemical agent in August 1966. 

VA and private medical records show that the Veteran has been diagnosed with and received treatment for various skin conditions, including eczematous dermatitis and psoriasis.
During the February 2018 hearing, the Veteran testified that, while in service, he observed a blister on his forearm and water blisters between his fingers after he received injections in those areas. His wife, son, and daughter also testified that the Veteran experienced blisters and boils, as well as breakouts and skin shedding.

The Veteran has not yet been provided with a VA examination to address his service connection claim. VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See 38 C.F.R. § 3.159(c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). As the Veteran has asserted that he has had symptoms of a skin condition since service, and he has submitted multiple lay statements, including testimony from his family, supporting his claim, a VA examination is necessary to determine the etiology of his skin condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to address the following:

(a) Identify all skin conditions.

(b) Provide opinions as to whether any skin condition identified is at least as likely as not (at least a 50 percent probability) related to service, including exposure to herbicides or a blistering agent.

The VA examiner should consider the lay statements of record, including the testimony of the Veteran and his family during the February 2018 hearing. It should be noted that the Veteran and lay witnesses are competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.

Forward the claims file to the examiner for review. The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. Thereafter, readjudicate the Veteran's claim. If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case (SSOC) and provide the Veteran an opportunity to respond.	

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




